779 F.2d 51
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GLORIA J. JACKSON, Plaintiff-Appellant,v.SECRETARY OF HEALTY & HUMAN SERVICES, Defendant-Appellee.
84-3889
United States Court of Appeals, Sixth Circuit.
10/17/85

AFFIRMED
S.D.Ohio
On Appeal from the United States District Court for the Southern District of Ohio
Before:  ENGEL and KEITH, Circuit Judges; and WISEMAN,* District Judge.
PER CURIAM.


1
Petitioner Gloria Jackson appeals the decision of the District Court for the Southern District of Ohio in granting the Secretary of Health and Human Services' motion for summary judgment in her action under 42 U.S.C. Sec. 405(c) for judicial review of the Secretary's decision denying her application for supplemental security income benefits.


2
Jackson filed an application for supplemental security income benefits on September 4, 1980, which was denied initially and upon reconsideration.  An administrative law judge, in a subsequent de novo hearing, found that Jackson was not disabled within the meaning of the Social Security Act, and also denied her application for supplemental security income benefits.  An Appeals Council decision of February 22, 1982 denied her request for review of the ALJ hearing and upheld that decision as the final decision of the Secretary on her application.  Jackson filed a complaint in the district court on April 5, 1982, seeking review of the Secretary's decision under 42 U.S.C. Sec. 405(g).  That court referred the matter to a United States magistrate who found substantial support in the record for the Secretary's decision.  The court conducted an independent review of the record, adopted the magistrate's report and recommendation, and granted the Secretary's motion for summary judgment.


3
On appeal Jackson contends that the Secretary's decision is not supported by substantial evidence.  She argues that the Secretary improperly applied the relevant legal standard, improperly rejected certain evidence, and improperly construed other evidence when determining Jackson's disability.


4
For the reasons set forth in the opinion filed in the district court by United States District Judge Walter H. Rice, the judgment of the district court is AFFIRMED.



*
 The Honorable Thomas A. Wiseman, Jr., United States District Court for the Middle District of Tennessee, sitting by designation